EXHIBIT 12.1 Year ended December 31, Determination of loss: Loss from operations $ ) $ ) $ ) $ ) $ ) Add: Fixed Charges 1,406 1,004 467 521 32 Less: Capitalized interest - ) ) – – Loss, as adjusted $ ) $ ) $ ) $ ) $ ) Fixed Charges: Interest expense $ $ 915 $ 359 $ 502 $ 32 Estimate of interest within rental expense 80 89 108 19 – Fixed Charges 1,004 467 521 32 Ratio of loss to fixed charges * Deficiency of earnings available to cover fixed charges (1) $ $ 15,763 $ 22,360 $ 23,019 $ 19,637 (1) For the years ended December 31, 2010 through December 31, 2014, the Company’s coverage ratio is less than one-to-one and it must generate additional funding of these specified amounts to achieve a coverage ratio of one-to-one.
